FILED: June 11, 2018

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT

                                     ___________________

                                          No. 16-6073
                                     (3:06-cr-00363-RJC-3)
                                      (3:11-cv-00603-RJC)
                                     ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

GERALD ADRIAN WHEELER, a/k/a Bay-Bay

              Defendant - Appellant

                                     ___________________

                                          ORDER
                                     ___________________

        The petition for rehearing en banc was circulated to the full court. No judge

requested a poll under Fed. R. App. P. 35. The court denies the petition for rehearing en

banc.

        Entered at the direction of Judge Thacker.

                                            For the Court

                                            /s/ Patricia S. Connor, Clerk
Statement of Circuit Judge Agee respecting denial of petition for rehearing en banc:

      The issues in this case are of significant national importance and are best

considered by the Supreme Court at the earliest possible date in order to resolve an

existing circuit split that the panel decision broadens even farther.     Because of the

potential that the case may become moot if Wheeler is released from incarceration in

October 2019, as projected, I have not requested a poll of the Court upon the petition for

rehearing en banc in order to expedite the path for the Government to petition for

certiorari to the Supreme Court.

      The opinion in this case casts 28 U.S.C. § 2255(e) in a way that rewrites the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)—a valid

congressional act that falls squarely within Congress’ power to define the scope of the

writ. As a consequence, federal prisoners who are detained in this Circuit pursuant to a

valid and final criminal judgment may evade the careful limitations placed by Congress

upon the writ of habeas corpus in § 2255(h) and, most likely, § 2255(f) as well. These

prisoners may now file § 2241 petitions challenging their sentences whenever circuit

court precedent changes, so long as a given majority decides the change created a

fundamental sentencing defect. Among the circuits that have addressed the question of

the reach of the § 2255(e) saving clause, we stand alone in this most expansive view.

      Only two circuits permit a sentencing-based claim to proceed via the saving

clause: the Sixth and Seventh. Hill v. Masters, 836 F.3d 591 (6th Cir. 2016); Brown v.

Caraway, 719 F.3d 583 (7th Cir. 2013). The opinion here relies on these cases in error,

                                            2
however, because none gives the expansive reference to “fundamental defect” that is put

forth here. In short, even those few circuits that have opened the saving clause portal to

sentencing-based claims have only opened it wide enough to allow for a claim that the

prisoner is being, or at some point will be, detained by the warden beyond the time

legally authorized by Congress for his offense of conviction. 1

       In addition, the opinion in this case—as well as the positions taken in the Sixth

and Seventh Circuit—directly and irreconcilably split with the opinions of the Tenth and

Eleventh Circuits. 2 See McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d

1076 (11th Cir. 2017), cert. denied 128 S. Ct. 502 (2017); Prost v. Anderson, 636 F.3d

578 (10th Cir. 2011). In particular, McCarthan examined § 2255(e) and adopted the

statutory view already held by the Tenth Circuit,         and the Supreme Court denied

certiorari in that case.


       1
         The Court also points to the Third and Fifth Circuits as having adopted a
“fundamental defect” analysis that it purports to apply in this case. But those Circuits
have only adopted a saving clause analysis in the context of actual innocence of the
offense of conviction, akin to the factual basis of our decision in In re Jones, 226 F.3d
328 (4th Cir. 2000). See In re Davenport, 147 F.3d 605, 609–11 (7th Cir. 1998) (raising
an actual innocence claim based on Bailey v. United States, 516 U.S. 137 (1995)); In re
Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997) (same). That situation differs in a markedly
substantive way from the sentencing-based claim at issue in this case.
       2
         This circuit split is set out in detail in the majority opinion in the since-vacated
case United States v. Surratt, 797 F.3d 240 (4th Cir. 2015). The panel decision in Surratt
reached the opposite conclusion that this case reaches. That decision was vacated by the
grant of rehearing en banc, see 4th Cir. Local Rule 35(c), but before a decision by the en
banc court, President Obama commuted Surratt’s sentence. The en banc appeal was thus
rendered moot and the full Court did not decide the merits of the case. United States v.
Surratt, 855 F.3d 218 (4th Cir. 2017).

                                             3
       The Court’s opinion now adds yet another layer to the already “deep and mature

circuit split on the reach of the savings clause” of 28 U.S.C. § 2255(e). Bryant v.

Warden, 738 F.3d 1253, 1279 (11th Cir. 2013), overruled by McCarthan, 126 S. Ct. at

502. It construes that provision more broadly than the text, context, or purpose of the

statutory provisions allow and far more broadly than any other circuit court that has

considered the question. The Supreme Court should hear this case in a timely fashion to

resolve the conflict separating the circuit courts of appeal nationwide on the proper scope

of the § 2255(e) saving clause so that the federal courts, Congress, the Bar, and the public

will have the benefit of clear guidance and consistent results in this important area of law.




                                             4
Statement of Judge Thacker on Petition for Rehearing En Banc:

       When this court decided United States v. Simmons, 649 F.3d 237 (4th Cir. 2011)

(en banc), and rendered it retroactive in Miller v. United States, 735 F.3d 141 (4th Cir.

2013), it became clear that the mandatory minimum for Gerald Wheeler’s sentence was

double what it should have been. But Wheeler was left with a conundrum -- how could

he test the legality of his detention? He had already filed a direct appeal and motion

pursuant to 28 U.S.C. § 2255, and he could not meet the requirements to file a second or

successive motion because his mandatory minimum was not increased by a new rule of

constitutional law made retroactive by the Supreme Court. See § 2255(h)(2). Yet he was

nonetheless sentenced under the mistaken understanding that ten years was as low as the

sentencing court could go. Indeed, that was precisely the sentence he received. The

district court recognized this sentence was “harsh,” but believed that its “hands [we]re . . .

tied.” J.A. 85. 1

       The savings clause, set forth in § 2255(e), allows a court to entertain a traditional

§ 2241 petition for habeas corpus if “the remedy by [§ 2255] motion is inadequate or

ineffective to test the legality of [the prisoner’s] detention.” This circuit, see In re Jones,

226 F.3d 328, 333–34 (4th Cir. 2000), as well as nine other circuits, 2 interpret the savings


       1
        “J.A.” refers to the Joint Appendix filed by the parties in this case, United States
v. Wheeler, No. 16-6073.
       2
         These decisions provide varying tests and analyses. See Hill v. Masters, 836
F.3d 591, 594–95 (6th Cir. 2016); Alaimalo v. United States, 645 F.3d 1042, 1047–49
(9th Cir. 2011); Abdullah v. Hedrick, 392 F.3d 957, 963–64 (8th Cir. 2004); In re Smith,
(Continued)
                                           5
clause to provide an opportunity for prisoners to demonstrate they are being held under

an erroneous application or interpretation of statutory law. Two circuits, however, read

the clause so narrowly that the savings clause may only be satisfied under the limited

circumstances when the sentencing court is unavailable, 3 “practical considerations”

prevent the prisoner from filing a motion to vacate, or a prisoner’s claim concerns “the

execution of his sentence.” McCarthan v. Director of Goodwill Indus., 851 F.3d 1076,

1092–93 (11th Cir. 2017) (en banc); see also Prost v. Anderson, 636 F.3d 578, 587–88

(10th Cir. 2011).

       To adopt the minority view and deny Wheeler the chance to test the legality of his

detention under the circumstances at hand would fly in the face of the Supreme Court’s

pronouncement that “the privilege of habeas corpus entitles the prisoner to a meaningful

opportunity to demonstrate that he is being held pursuant to ‘the erroneous application or

interpretation’ of relevant law.” Boumediene v. Bush, 553 U.S. 723, 779 (2008) (quoting

INS v. St. Cyr, 533 U.S. 289, 302 (2001)). Indeed, the Government itself has admitted

“the terms ‘inadequate or ineffective’ are properly understood to include legal barriers to

relief,” and “Congress specifically chose the words ‘inadequate or ineffective’ over other


285 F.3d 6, 8 (D.C. Cir. 2002); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001); United States v. Barrett, 178 F.3d 34, 52 (1st Cir. 1999); In re Davenport, 147
F.3d 605, 611–12 (7th Cir. 1998); Triestman v. United States, 124 F.3d 361, 363 (2d Cir.
1997); In re Dorsainvil, 119 F.3d 245, 248, 251 (3d Cir. 1997).
       3
        For example, the savings clause would apply if the sentencing court “has been
dissolved,” such as after court martial proceedings have concluded. McCarthan v.
Director of Goodwill Indus., 851 F.3d 1076, 1093 (11th Cir. 2017) (en banc).


                                            6
terminology that would have covered only practical difficulties.”        Gov’t Supp. Br.,

United States v. Surratt, No. 14–6851 (filed Feb. 2, 2016), ECF No. 103 at 32–33 (citing

Sanders v. United States, 373 U.S. 1, 15–17 (1963), and Swain v. Pressley, 430 U.S. 372

(1977)).

       Moreover, the test set forth in Wheeler is not the floodgate opener my good

colleague describes. He claims, “[P]risoners may now file § 2241 petitions challenging

their sentences whenever circuit court precedent changes, so long as a given majority

decides the change created a fundamental sentencing defect.” Agee, J., Statement at 2.

To be sure, prisoners may file habeas petitions for a variety of ill-conceived reasons. But

under Wheeler, the jurisdictional requirements of the savings clause are curtailed; these

requirements are not satisfied unless the change in precedent occurs after a prisoner’s

direct appeal and first § 2255 motion, and if the change in precedent is made retroactive

on collateral review, and if the sentencing error presents a fundamental defect. It is rare

that a petitioner will meet all requirements of the Wheeler test.

       At the heart of the Wheeler test is the requirement that the retroactive change in

precedent creates a fundamental defect.           This is crucial to narrow savings clause

application to situations like the one at hand -- an increase in a mandatory minimum --

which involves due process and separation of powers implications. Congress alone can

set maximum and minimum terms of imprisonment, and those limits define legal

boundaries for the punishment for a particular crime. See United States v. Evans, 333

U.S. 483, 486 (1948); see also Alleyne v. United States, 133 S. Ct. 2151, 2160 (2013) (“It

                                              7
is impossible to dissociate the floor of a sentencing range from the penalty affixed to the

crime.”); Williams v. New York, 337 U.S. 241, 247 (1949) (“A sentencing judge”

determines the “type and extent of punishment” within “fixed statutory or constitutional

limits”).

       Therefore, consistent with the “constitutional principle of separation of powers,” a

defendant has a “constitutional right to be deprived of liberty as punishment for criminal

conduct only to the extent authorized by Congress,” and a violation of that principle can

“trench[] particularly harshly on individual liberty.” Whalen v. United States, 445 U.S.

684, 689–90 (1980); see also Hicks v. Oklahoma, 447 U.S. 343, 346 (1980) (criminal

defendant has a “substantial and legitimate expectation” that he can only be deprived of

his liberty “to the extent determined by the [sentencing body] in the exercise of its

statutory discretion”). In this case, Wheeler should only have been deprived of his liberty

for, at a minimum, five years, but he received double that time. It does not matter that

Wheeler may have received the same ten year sentence on remand. The Supreme Court

has roundly rejected that argument. See Hicks, 447 U.S. at 346 (“Such an arbitrary

disregard of the petitioner’s right to liberty is a denial of due process of law.”).

       For these reasons, Wheeler provides an avenue through which prisoners may take

advantage of an opportunity Congress explicitly intended -- to “test the legality of their

detention” where § 2255 is otherwise “inadequate or ineffective.” § 2255(e).




                                               8